Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings/Figures as shown, some words and numbers/variables are unreadable and they are required to zoom in several times from the original format to see clearly. Therefore, they need to be resubmitted in a clear and proper format to prevent any typo/clerical errors if/when the application is published.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9, there are many different instances in which the variable Nbq is used. Therefore, variable “Nbq” needs to be defined.

Claims 1-20, as shown some words and variables are unreadable and they are required to zoom in several times from the original format to see clearly. Therefore, it is suggested the claims need to be rewritten in a proper format to prevent any typo/clerical  errors if/when the application is published.

	
	
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 call for, among others, a digital mapper circuitry having the functions as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843